           Case 1:18-cv-00790-AWI-EPG Document 34 Filed 07/10/20 Page 1 of 2


 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   MELVIN HODGES,                                       CASE NO. 1:18-CV-0790 AWI EPG
 9                          Plaintiff
                                                          ORDER WITHDRAWING LEAVE TO
10                  v.                                    AMEND AND CLOSING CASE
11   ANDRE MATEVOUSIAN, et al.,
                                                          (Doc. No. 29)
12                          Defendants
13

14

15          This is Bivens action brought by pro se incarcerated Plaintiff Melvin Hodges. On March 9,
16 2020, the Court adopted in part a findings and recommendation. See Doc. No. 29. As part of that

17 order, the Court dismissed all claims for monetary damages with prejudice, but granted Plaintiff

18 leave to amend his claim for equitable injunctive relief. See id. The Court gave Plaintiff 28 days

19 to file an amended Complaint. See id. After receiving extensions of time, the time to file an

20 amended complaint has now passed. As part of the order adopting, the Court expressly warned

21 Plaintiff: “If Plaintiff fails to file a timely amended complaint, leave to amend will be withdrawn

22 automatically and this case will close without further notice.” Id.

23          The Court takes Plaintiff’s failure to comply with the March 9 order, and the failure to
24 heed the warning regarding termination of the case, as Plaintiff’s decision to discontinue

25 prosecution of this matter. The Plaintiff’s failure to file an amended complaint prevents this case

26 from proceeding because the operative complaint contains no viable claims against any defendant,
27 and the time to file an amended complaint has now passed. The Court’s docket is too congested to

28 leave cases open where no viable claims are stated. Therefore, it is appropriate to close this case.
          Case 1:18-cv-00790-AWI-EPG Document 34 Filed 07/10/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that, due to Plaintiff’s failure to file an amended
 2 complaint as previously instructed, leave to amend as previously granted in the March 9, 2020

 3 order is WITHDRAWN, and the Clerk shall CLOSE this case.

 4
     IT IS SO ORDERED.
 5

 6 Dated: July 10, 2020
                                              SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
